Citation Nr: 0115747	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to waiver of recovery of improved pension 
benefits in the amount of $14,789.49.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This appeal arises from an April 2000 decision of the 
Jackson, Mississippi, Regional Office's Committee on Waivers 
and Compromises (RO), that denied the appellant's request for 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $26,345.49.  This amount was 
amended and reduced in June 2000 to $14,789.49.

Since the appellant is not contesting the validity of the 
overpayment in this case, consideration will not be given to 
this issue, but rather will be confined to the issue of 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 433 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been in receipt of nonservice-connected 
pension benefits since April 1990.  In several letters dated 
from 1990 to 1995, the RO informed the veteran that his rate 
of pension was directly related to his family's income and 
that he must notify VA immediately if he or his family 
received any income from a source other than what the RO had 
identified.

3.  The record contains an Improved Pension Eligibility 
Verification Report signed by the veteran in February 1999 
showing that his wife was receiving income in the amount of 
$379 from the Social Security Administration.

4.  From 1995 to 1999 the veteran's improved pension payments 
were based on $0 income from the veteran's spouse.

5.  The veteran bears some fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$14,789.49 as the record does not reflect that he properly 
notified VA of his spouse's receipt of Social Security 
Administration benefits; his fault is mitigated to some 
extent by the absence of VA correspondence from 1996 to 1998 
asking the veteran to provide income information. 

6.  Recovery of the debt would deprive the veteran of the 
ability to provide for life's basic necessities.

7.  Failure to repay the debt would result in an unfair gain 
to the veteran. 

8.  Recovery of the overpayment would defeat the purpose of 
the benefit.

9.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $14,789.49 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran was 
given notice of the information relied upon to determine the 
claim.  In addition, all relevant records have been obtained 
and incorporated into the claims file.

Factual Background

In March 1990 the veteran filed a claim for nonservice-
connected pension benefits which the RO granted, effective 
April 1990.  

In October 1990 the RO sent the veteran a letter informing 
him that his payments were being reduced due to a change in 
his dependency status.  The RO also informed him in this 
letter, as well as other pension-related letters June 1991, 
May 1992, May 1993, June 1993, May 1994, and September 1995, 
that his VA pension was directly related to his family's 
income and that adjustment to his payment must be made 
whenever his family's income changed.  He was told to notify 
VA immediately if his family received income from any source 
not already identified by VA.  He was further told that 
failure to inform VA promptly of income changes may result in 
the creation of an overpayment on his account.  These letters 
list Social Security Administration benefits for both the 
veteran and his spouse as one source of income used in 
calculating countable income.

In February 1999 the RO received an Improved Pension 
Eligibility Verification Report (VA Form 21-0516) from the 
veteran showing that he received $617 a month in social 
security income and that his wife received $379 a month in 
Social Security Administration income.

In a May 1999 letter, the RO advised the veteran that his 
pension payments were being reduced based on his wife's 
monthly social security payment of $379.  He was also advised 
that if the pay adjustment resulted in an overpayment of 
benefits that he was paid, he would be notified of the exact 
amount of the overpayment.

In March 2000 the veteran requested a waiver of recovery of 
the calculated overpayment because of health problems, lack 
of income and age.  He said that his spouse suffered from 
partial vision loss, diabetes, blood pressure problems and 
kidney problems.  He also said that his only income was 
social security and that he had no other income or savings 
from which he could pay the debt.  

In April 2000 the RO's Committee on Waivers and Compromises 
denied the veteran's waiver request and held that it would 
not be against equity and good conscience to recover the debt 
in the amount of $26, 345.49.

The veteran completed a Financial Status Report in April 2000 
showing an average total monthly income of $974 from the 
Social Security Administration and from VA.  The report also 
shows total monthly expenses of $940.  It further shows that 
the veteran had $794 in his bank account, $13 on hand, and a 
1988 automobile valued at $750.  His reported total assets 
came to $1557.

In June 2000 the RO advised the veteran that the amount of 
his overpayment had been recalculated and reduced to 
$14,789.49.

In a timely Notice of Disagreement, the veteran said that his 
wife called VA on September 4, 1995, and was told by a VA 
counselor that as long as her income was social security 
"there was no problem".  He said that he was 79 years old 
and his wife was 70 and due to health reasons they were no 
longer able to work.  He said that his spouse had lost her 
sight to diabetes and could not be left unattended.  He said 
that he and his wife had always been honest and always paid 
their bills.  He said that not being able to work and living 
solely on Social Security Administration benefits had been a 
real hardship.  

The veteran completed another Financial Status Report in July 
2000 showing an average total monthly income of $940. from 
the Social Security Administration for both him and his wife.  
The report also shows total monthly expenses of $936.  It 
further shows that the veteran had $736 in his bank account, 
$10 on hand, and a 1988 automobile valued at $700.  He 
reported total assets of $1446.

In his Substantive Appeal dated in September 2000, the 
veteran said that he notified VA by phone when his spouse 
began receiving Social Security Administration benefits and 
that he did not knowingly receive benefits that he wasn't 
entitled to.  He said that he was unable to repay the debt 
due to poor health and finances and was barely surviving on 
Social Security Administration benefits.  In this regard, he 
said that his medical expenses, utilities and other basic 
needs took all of his and his spouse's benefits.  

Analysis

Improved pension is a benefit payable by VA to a veteran of a 
period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§§ 3.3(a)(2), 3.23 (2000).  

The evidence shows that the veteran was paid pension benefits 
prior to 1999 on the assumption that his spouse had zero 
countable annual income.  In 1999, the RO received 
information from the veteran and the Social Security 
Administration showing that the veteran's spouse had been 
receiving social security income since September 1995. 

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery or 
an overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In balancing fault in this case, the veteran bears some fault 
in the creation of the overpayment.  He was specifically 
informed when he was awarded pension benefits in 1990, as 
well as in a number of letters thereafter, that his pension 
rate was directly related to his family's income and that he 
must notify VA immediately if his family received any income 
from any source other than what had already been identified.  
His assertion that he (or his spouse) notified VA via 
telephone in 1995 of his spouse's Social Security 
Administration benefits has not been verified by the record.  
Even assuming that a call was made (the occurrence of which 
the Board has no reason to doubt), the telephone exchange can 
best be viewed as a misunderstanding since the veteran's 
assertion of what he (or his spouse) was told is contrary to 
VA law.  It is also contrary to numerous pension-related 
letters that the RO sent to the veteran prior to 1995 
informing him that Social Security Administration income from 
both the veteran and his spouse is a source of income that is 
used to determine countable income.  Having said that, the 
veteran's fault is mitigated to some extent by the absence of 
any correspondence on record from VA regarding income 
information requests.  More specifically, the record is 
devoid of any letters from VA to the veteran requesting that 
he provide income information from the time that his spouse 
began receiving Social Security Administration benefits (in 
September 1995) to the time that he first reported his wife's 
Social Security Administration income (in February 1999).  

In regard to financial hardship, a finding of this is 
justified if the collection of the indebtedness would deprive 
the veteran of food, clothing, shelter or other basic 
necessities.  On a recent Financial Status Report in July 
2000, the veteran stated that his family income was limited 
to Social Security Administration benefits in the net monthly 
amount of $940, and that his monthly expenses totaled $936.  
This falls just a few dollars short of a deficit which is 
significant when considering that the veteran did not list 
clothing as a basic expense.  Additionally, notwithstanding 
the veteran's 1988 automobile, his only reported asset in 
July 2000 was a bank balance of $736.  Accordingly, he has no 
assets from which to draw upon to pay the $14,789.49 debt.  
Thus, based on the income and expense information of record, 
the Board concludes that recovery of the debt would render 
the veteran unable to provide for life's basic necessities. 

Another factor to consider is whether the recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose of the benefits 
would be defeated as the veteran is currently in receipt of 
monthly improved pension benefits.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on VA's benefits.

Lastly, a waiver of the indebtedness would result in an 
unjust enrichment to the veteran in that he did receive 
benefits to which he was not entitled; however, this element 
must be considered together with all the elements that make 
up the equity and good conscience standard.  Standing alone, 
it is not felt to be of such importance in this case as to 
warrant a denial of waiver.  As previously stated, although 
the veteran was partially at fault in the creation of the 
overpayment by failing to properly report his spouse's Social 
Security income, his fault is mitigated to some extent due to 
the absence of VA correspondence from 1996 to 1998 requesting 
income information.  This is especially so when considering 
that the veteran did freely report his spouse's Social 
Security Administration income on a February 1999 Improved 
Pension Eligibility Verification Report.  

Based on the foregoing, the circumstances in this case 
indicate a need for reasonableness and moderation in 
exercising the Government's right to collect the debt charged 
to the veteran.  The Board thus concludes that recovery of 
the overpayment would be against equity and good conscience 
and that waiver of recovery of the overpayment of improved 
pension benefits in the amount of $14,789.49 is in order.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).



ORDER

Entitlement to the waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $14,789.49 is 
granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

